Citation Nr: 0510911	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  02-09 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than February 24, 
1999, for a grant of a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran retired from the United States Air Force in June 
1979 with more than 20 years of active service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  June 2001 by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A decision of the Board dated July 11, 2003, denied the 
veteran's claim on appeal.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, upon a joint motion by the Secretary 
of Veterans Affairs and the veteran-appellant, vacated the 
Board's July 11, 2003, decision and remanded the case to the 
Board for further proceedings.

In February 2004, the Board remanded this case to the RO.  
The case was returned to the Board in March 2005.

FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  The date of claim for TDIU was February 24, 1999.

3.  Entitlement to TDIU arose on February 24, 1999, the date 
on which the veteran was assigned a combined disability 
evaluation of 60 percent for one disability, and not earlier.




CONCLUSION OF LAW

Entitlement to an effective date earlier than February 24, 
1999, for a grant of entitlement to TDIU is not warranted.  
38 U.S.C.A. §§ 5107, 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.155, 3.400, 20.200, 20.302 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.

In their November 2003 joint motion, the parties before the 
Court stated that prior to the Board's July 2003 decision, 
which was vacated by the Court, VA had not fully complied 
with the duty to notify pursuant to the VCAA.  A remedial 
VCAA notice letter furnished to the veteran by the RO in 
March 2004 informed him of the evidence needed to 
substantiate his claim for an earlier effective date for the 
grant of entitlement to TDIU, of the evidence which VA had 
obtained, and of the evidence which he should submit in 
support of his claim.  The RO's letter also advised the 
veteran to let VA know if there was any additional evidence 
or information which thought would support his claim.  The 
March 2004 VCAA notice letter thus contained the four 
elements of notice listed by the Court in Pelegrini II and 
fulfilled the duty to notify pursuant to the VCAA.

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained the veteran's VA treatment records and the 
reports of VA examinations conducted during the appeal 
period.  The veteran and his representative have not 
identified any additional existing evidence which might be 
relevant to the appeal.  In this regard, the Board notes 
that, in February 2004, after having been notified that he 
might submit additional evidence in support of his appeal, 
the veteran submitted only photocopies of evidence which was 
of record at the time of the Board's July 2003 decision. 
 
The veteran's has representative requested that VA obtain a 
"retrospective medical opinion" on the issue of whether it 
was factually ascertainable prior to the date of claim for 
TDIU that the veteran was unemployable by reason of service 
connected disabilities.  However, the implementing VA 
regulations concerning medical examinations and opinions 
provide that an examination is required only when the 
evidence of record is not sufficient for VA to decide the 
claim, which is not the case in the instant appeal.  See 
38 C.F.R. § 3.159(c)(4) (2004); see also 38 C.F.R. § 3.326 
(2004).  In addition, the veteran's case does not involve 
medical complexity or controversy so as to require an 
independent medical opinion pursuant to 38 C.F.R. § 3.328 
(2004).  Finally, the Board is of the view that any medical 
opinion rendered at this time on the question of the severity 
of the veteran's service connected disabilities more than 6 
years ago by a physician who had not examined the veteran 
during the year February 1998 to February 1999 would 
necessarily have to be the result of speculation.  Any such 
opinion would be of questionable validity and probative value 
and is not required to decide the current appeal.  See 
38 C.F.R. §§ 3.159(c)(4), 3.326, 3.328 (2004).  The Board 
concludes that further assistance is not required and the 
case is ready for appellate review.

II. Legal Criteria

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2) (2004).  The Board finds that a claim 
of entitlement to TDIU is a claim for increased disability 
compensation.

Applicable regulations provide that total disability ratings 
for compensation may be assigned where the schedular rating 
is less than total when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  Multiple injuries incurred in action will be 
considered as one disability.  38 C.F.R. § 4.16(a) (2004).  
It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director,  Compensation and Pension Service, 
for extraschedular consideration all cases of veterans who 
are unemployable by reason of service connected disabilities 
but who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  The rating board will include a full 
statement as to the veteran's service connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b) (2004). 

An appeal from a decision by an agency of original 
jurisdiction to the Board consists of a timely filed notice 
of disagreement and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2004).  Except in the case of simultaneously 
contested claims, a claimant or his representative must file 
a notice of disagreement with a determination by the agency 
of original jurisdiction within one year from the date that 
the agency mails notice of the determination to him.  
Otherwise, that determination will become final.  38 C.F.R. 
§ 20.302(a) (2004).  If no notice of disagreement from a 
decision of an agency of original jurisdiction within the 
prescribed period, the action or determination shall become 
final and the claim will not thereafter be reopened or 
allowed except as provided by regulations not inconsistent 
with law.  38 U.S.C.A. § 7105(c) (West 2002).

Applicable regulations provide that any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant or his duly 
authorized representative may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a) (2004).  The United States Court of Appeals for 
the Federal Circuit has held that 38 C.F.R. § 3.155(a) does 
not deal with or authorize oral informal claims.  Rodriguez 
v. West, 189 F.3d 1351, 1353-4 (1999).  The Federal Circuit 
stated that 38 C.F.R. § 3.1(p) defines "claim", informal as 
well as formal, as a "communication in writing" and when 
38 C.F.R. § 3.155(a) refers to "an informal claim", it 
necessarily incorporates the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing".

III. Factual Background and Analysis

The veteran's compensable service connected disabilities are: 
post-traumatic stress disorder (PTSD), evaluated as 50 
percent disabling from February 24, 1999; pulmonary 
impairment of the right lung, evaluated as 30 percent 
disabling from May 19, 1999; residuals of a shrapnel wound to 
the right knee, evaluated as 10 percent disabling from 
February 28, 1994; and residuals of a shrapnel wound to the 
upper back, evaluated as 10 percent disabling from September 
16, 1996.  

The veteran's combined evaluations for compensation have been 
as follows:
10 percent from February 28, 1994;
20 percent from September 16, 1996; 
60 percent from February 24, 1999; and 
70 percent from May 19, 1999.

The RO determined that the veteran's compensable service 
connected disabilities were multiple disabilities incurred in 
action in Southeast Asia during the Vietnam war period and 
thus to be considered as one disability under the provisions 
of 38 C.F.R. § 4.16(a) (2002).  Therefore, the RO determined 
that the veteran met the percentage requirements for TDIU (a 
combined rating of 60 percent for one disability) on February 
24, 1999 and granted entitlement to TDIU as of that date.

The Board must determine the date of claim for TDIU and the 
date on which entitlement to that benefit arose.

A review of the record reveals that, on February 24, 1999, a 
statement was received from the veteran in which he stated, 
"I would like an increase on my post traumatic stress based 
on my inability to work..."  The Board finds that the 
veteran's statement of February 24, 1999, constituted an 
informal claim of entitlement to TDIU.  In September 1999, 
the veteran filed a formal claim for TDIU on VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  Therefore, his formal claim for TDIU is 
considered to have been filed on February 24, 1999.  See 
38 C.F.R. § 3.155(a) (2002).

Prior to February 1999, the veteran had filed other claims of 
entitlement to TDIU.  He filed an informal claim for TDIU in 
February 1997 and a formal claim in May 1997.  Those claims 
were denied by a rating decision in December 1997.  Because 
the veteran did not appeal the rating decision of December 
1997, his claims for TDIU filed in 1997 were the subject of a 
final denial.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302(a) (2004).  The veteran also filed a formal claim 
for TDIU in September 1998, which was denied by a rating 
decision in December 1998.  Because the veteran did not 
appeal the rating decision of December 1998, his claim for 
TDIU filed in September 1998 was the subject of a final 
denial.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302(a) (2004).  Because the veteran's claims for TDIU 
filed prior to February 24, 1999, were the subjects of final 
denials, the Board finds that the date of the new claim for 
TDIU was February 24, 1999 and not earlier than that date.

Because entitlement to TDIU under 38 C.F.R. § 4.16(a) did not 
arise until the veteran's combined disability rating for one 
disability was 60 percent, the Board finds that entitlement 
to TDIU did not arise earlier than February 24, 1999, the 
date as of which the veteran was granted a combined 
evaluation for compensation of 60 percent for one disability.  
Furthermore, the Board finds that entitlement to TDIU on an 
extraschedular basis under 38 C.F.R. § 4.16(b) did not arise 
prior to February 24, 1999, because prior to that date there 
was no finding or opinion by any  treating or examining 
physician or any vocational expert that the veteran's service 
connected disabilities precluded him from obtaining and 
retaining substantially gainful employment, and so a referral 
of the veteran's claim for TDIU to the Director,  
Compensation and Pension Service, for extraschedular 
consideration was not in order.  See 38 C.F.R. § 4.16(b) 
(2002).

For the reasons stated above, the Board concludes that there 
is no basis in fact or law on which an effective date earlier 
than February 24, 1999, may be granted for the veteran's 
entitlement to TDIU.  See 38 U.S.C.A. §§ 5110, 7105 (West 
2002); 38 C.F.R. §§ 3.155, 3.400, 20.200, 20.302 (2002).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to an effective date earlier than February 24, 
1999, for a grant of a total disability evaluation based on 
individual unemployability due to service connected 
disabilities is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


